MCCARTHY, J.
The appeal in this case was perfected May 31, 1918. In February, 1922, respondent moved to dismiss the appeal on the ground the transcript had not been filed in this court, which motion was denied. The motion has not been renewed. The case was reached on the calendar and set for hearing January 22, 1923. Although nearly five years have elapsed since the perfecting of the appeal, and nearly one year since the matter was called to appellant’s attention by motion to dismiss, the transcript has not been filed and the appellant has made no showing to excuse it. Under these circumstances we conclude that the case should be finally disposed of. Since appellant has made no showing that the judgment should be reversed or modified, it should be and is affirmed, with costs to respondents.
Dunn and William A. Lee, JJ., concur.